

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 10.8


AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT


This Agreement is made and entered into as of the 15th day of August, 2005 by
and among Viasystems Group, Inc. ("Viasystems") and, Viasystems, Inc. ("Inc."
and, together with Viasystems and the other subsidiaries of Viasystems set forth
on the signature pages hereto, "Employer"), and Gerald G. Sax ("Employee").


W I T N E S S E T H:


WHEREAS, Employer and Employee entered into an Employment Agreement as of
July 1, 1999, and desire to amend and restate the terms of such Agreement as set
forth herein;


NOW, THEREFORE, Employee and Employer, in consideration of the agreements,
covenants and conditions herein contained, hereby agree as follows:


1. BASIC EMPLOYMENT PROVISIONS.


(a) Employment and Term. Employer hereby agrees to employ Employee (hereinafter
referred to as the "Employment") as Senior Vice President and CFO of Viasystems
(the "Position"), and Employee agrees to be employed by Employer in such
Position (the "Employment Period") until terminated pursuant to Section 3.


(b) Duties. Employee in the Position shall be subject to the direction and
supervision of the Chief Executive Officer of Viasystems (the "CEO") and shall
have those duties and responsibilities which are assigned to Employee during the
Employment Period by the CEO consistent with the Position, provided that the CEO
shall not assign any greater duties or responsibilities to the Employee than
those assigned prior to the date hereof. Subject to the Employee's faithful and
adequate discharge of such duties, the Employee shall be free to participate in
other endeavors. Employee agrees to perform faithfully the duties assigned to
Employee to the best of Employee's ability.


2. COMPENSATION.


(a) Salary. Employer shall pay to Employee during the Employment Period a salary
as basic compensation for the services to be rendered by Employee hereunder. The
initial amount of such salary shall be Three Hundred Sixty Thousand Dollars
($360,000) per annum. Such salary shall be reviewed by the CEO and may be
increased in the CEO's sole discretion but may not be reduced. Such salary shall
accrue and be payable in accordance with the payroll practices of Employer in
effect from time to time. All such payments shall be subject to deduction and
withholding authorized or required by applicable law.


(b) Bonus. During the Employment Period, Employee shall be eligible to receive
an annual bonus (payable by the Employer) in an amount in accordance with the
Senior Executive MBO Bonus Plan or any other plan adopted by Employer applicable
to other senior executives.


(c) Benefits. During the Employment Period, Employee shall be entitled to such
other benefits as are customarily accorded the executives of Employer, including
without limitation, group life, hospitalization and other insurance and
vacations.


(d) Medical Benefits. During the lifetime of Employee and/or Employee's spouse,
whether or not the Employment Period or this Agreement has terminated for any
reason, Employer shall provide health coverage to Employee and/or Employee's
spouse at least equal to the health coverage granted to Employee on the date
hereof at no cost to Employee and/or Employee's spouse.


(e) Directors and Officers Insurance. Employer will use its best efforts to
obtain and to maintain a policy of insurance on directors and officers of
Employer in amounts to be determined by Employer, in its reasonable judgment
based upon companies similarly situated.


 
 

--------------------------------------------------------------------------------

 
3. TERMINATION.


(a) Death or Disability. This Agreement shall terminate automatically upon the
death or total disability of Employee. For the purpose of this Agreement "total
disability" shall be deemed to have occurred if Employee shall have been unable
to perform the Employee's duties of employment due to mental or physical
incapacity for a period of six (6) consecutive months or for any one hundred
(100) working days out of a twelve (12) consecutive month period.


(b) Cause. Employer may terminate the employment of Employee under this
Agreement for Cause. For the purpose of this Agreement, "Cause" shall be deemed
to be fraud, dishonesty, or unauthorized use of any of Employer's trade secrets
or confidential information.


(c) Without Cause. Employer may terminate the employment of Employee under this
Agreement without Cause, subject to the continuing rights of Employee pursuant
to Section 4(b) below.


4. COMPENSATION UPON TERMINATION.


(a) Termination for Cause or Voluntary Termination by Employee. If the
employment of Employee under this Agreement is terminated for Cause or if
Employee voluntarily terminates his employment, no further compensation pursuant
to Sections 2(a), 2(b) and 2(c) shall be paid to Employee after the date of
termination.


(b) Termination Without Cause/Death or Disability. If the employment of Employee
under this Agreement is terminated pursuant to Sections 3(a) or 3(c) above,
Employee shall be entitled to continue to receive from Employer Employee's then
current salary hereunder (which shall not be less than the amount specified in
the second sentence of Section 2(a) above), for (the “Severance Period”) 18
months (the "Salary Severance") and in addition, an amount in lieu of the annual
bonus provided in Section 2(b) equal to 65% of the Salary Severance, such amount
to continue to be paid in accordance with the payroll practices of Employer and
shall further be entitled to continue to receive during such Severance Period
the benefits to which Employee would otherwise be entitled pursuant to Section
2(c) and reimbursement for expenses incurred by Employee to own and maintain an
automobile as contemplated by Section 5 below.


5. EXPENSE REIMBURSEMENT. Upon submission of properly documented expense account
reports, Employer shall reimburse Employee for all reasonable travel and
entertainment expenses incurred by Employee in the course of his employment with
Employer. During the term hereof, Employee will be reimbursed by Employer for
expenses incurred by Employee to own and maintain an automobile.


6. ASSIGNMENT. This Agreement and all of the provisions hereof shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, but neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by any of the
parties hereto except that this Agreement and all of the provisions hereof may
be assigned by Employer to any successor to all or substantially all of its
assets (by merger or otherwise) and may otherwise be assigned upon the prior
written consent of Employee.


 
 

--------------------------------------------------------------------------------

 
7. CONFIDENTIAL INFORMATION.


(a) Non-Disclosure. During the Employment Period or at any time thereafter,
irrespective of the time, manner or cause of the termination of this Agreement,
Employee will not directly or indirectly reveal, divulge, disclose or
communicate to any person or entity, other than authorized officers, directors
and employees of the Employer, in any manner whatsoever, any Confidential
Information (as hereinafter defined) of Employer without the prior written
consent of the CEO.


(b) Definition. As used herein, "Confidential Information" means information
disclosed to or known by Employee as a direct or indirect consequence of or
through the Employment about Employer, or its respective businesses, products
and practices which information is not generally known in the business in which
Employer is or may be engaged. However, Confidential Information shall not
include under any circumstances any information with respect to the foregoing
matters which is (i) available to the public from a source other than Employee,
(ii) released in writing by Employer to the public or to persons who are not
under a similar obligation of confidentiality to Employer and who are not
parties to this Agreement, (iii) obtained by Employee from a third party not
under a similar obligation of confidentiality to Employer, (iv) required to be
disclosed by any court process or any government or agency or department of any
government, or (v) the subject of a written waiver executed by either Employer
for the benefit of Employee.


(c) Return of Property. Upon termination of the Employment, Employee will
surrender to Employer all Confidential Information, including without
limitation, all lists, charts, schedules, reports, financial statements, books
and records of the Employer, and all copies thereof, and all other property
belonging to the Employer but Employee shall be accorded reasonable access to
such Confidential Information subsequent to the Employment Period for any proper
purpose as determined in the reasonable judgment of Employer.


8. NO VIOLATION. Employee hereby represents and warrants to Employer that the
execution, delivery and performance of this Agreement or the passage of time, or
both, will not conflict with, result in a default, right to accelerate or loss
of rights under any provision of any agreement or understanding to which the
Employee or, to the best knowledge of Employee, any of Employee's affiliates are
a party or by which Employee or, to the best knowledge of Employee, Employee's
affiliates may be bound or affected.


9. CAPTIONS. The captions, headings and arrangements used in this Agreement are
for convenience only and do not in any way affect, limit or amplify the
provisions hereof.


10. NOTICES. All notices required or permitted to be given hereunder shall be in
writing and shall be deemed delivered, whether or not actually received, two
days after deposited in the United States mail, postage prepaid, registered or
certified mail, return receipt requested, addressed to the party to whom notice
is being given at the specified address or at such other address as such party
may designate by notice:


Employer:
Viasystems Group, Inc.
 
101 South Hanley Road
 
St. Louis, Missouri 63105
 
Attn: Chief Executive Officer
   
Employee:
Gerald G. Sax
 
150 Carondelet Plaza
 
St. Louis, Missouri 63105



 
 

--------------------------------------------------------------------------------

 
11. INVALID PROVISIONS. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws, such provision
shall be fully severable, and this Agreement shall be construed and enforced as
if such illegal, invalid or unenforceable provision had never comprised a part
of this Agreement; the remaining provisions of this Agreement shall remain in
full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance from this Agreement. In lieu of each
such illegal, invalid or unenforceable provision, there shall be added
automatically as part of this Agreement a provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible and be legal,
valid and enforceable.


12. ENTIRE AGREEMENT; AMENDMENTS. This Agreement contains the entire agreement
of the parties hereto with respect to the subject matter hereof and supersedes
all prior agreements and understandings, if any, relating to the subject matter
hereof. This Agreement may be amended in whole or in part only by an instrument
in writing setting forth the particulars of such amendment and duly executed by
an officer of Employer expressly authorized by the CEO to do so and by Employee.


13. WAIVER. No delay or omission by any party hereto to exercise any right or
power hereunder shall impair such right or power or be construed as a waiver
thereof. A waiver by any of the parties hereto of any of the covenants to be
performed by any other party or any breach thereof shall not be construed to be
a waiver of any succeeding breach thereof or of any other covenant herein
contained. Except as otherwise expressly set forth herein, all remedies provided
for in this Agreement shall be cumulative and in addition to and not in lieu of
any other remedies available to any party at law, in equity or otherwise.


14. COUNTERPARTS. This Agreement may be executed in multiple counterparts, each
of which shall constitute an original, and all of which together shall
constitute one and the same agreement.


15. GOVERNING LAW. This Agreement shall be construed and enforced according to
the laws of the State of Missouri.


IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.


EMPLOYER:
 
EMPLOYEE:
     
VIASYSTEMS GROUP, INC.
         
By:
   
 /s/ David M. Sindelar
 
 /s/ Gerald G. Sax
David M. Sindelar
 
Gerald G. Sax
Chief Executive Officer
         
VIASYSTEMS, INC.
         
By:
   
 /s/ David M. Sindelar
   
David M. Sindelar
   
Chief Executive Officer
         
VIASYSTEMS TECHNOLOGIES CORP. LLC
       
By:
   
 /s/ David M. Sindelar
   
David M. Sindelar
               
VIASYSTEMS MILWAUKEE, INC.
         
By:
   
 /s/ David M. Sindelar
   
David M. Sindelar
               
VIASYSTEMS INTERNATIONAL, INC.
         
By:
   
 /s/ David M. Sindelar
   
David M. Sindelar
               
VIASYSTEMS II ULC
         
By:
   
 /s/ David M. Sindelar
   
David M. Sindelar
               
VIASYSTEMS Luxembourg S.a.r.l. 
         
By:
   
 /s/ David M. Sindelar
   
David M. Sindelar
               
VIASYSTEMS CANADA HOLDINGS, INC.
       
By:
   
 /s/ David M. Sindelar
   
David M. Sindelar
               
VIASYSTEMS CANADA PARTNERSHIP
       
By:
   
 /s/ David M. Sindelar
   
David M. Sindelar
               
VIASYSTEMS CANADA G.P.
         
By:
   
 /s/ David M. Sindelar
   
David M. Sindelar
               
SHANGHAI RELTEC COMMUNICATIONS TECHNOLOGY CO. LTD.
     
By:
   
 /s/ David M. Sindelar
   
David M. Sindelar
               
SHANGHAI VIASYSTEMS EMS CO. LTD.
       
By:
   
 /s/ David M. Sindelar
   
David M. Sindelar
       
QINGDAO VIASYSTEMS TELECOMMUNICATIONS TECHNOLOGIES CO. LTD.
     
By:
   
 /s/ David M. Sindelar
   
David M. Sindelar
               
VIASYSTEMS BVI LTD
         
By:
   
 /s/ David M. Sindelar
   
David M. Sindelar
               
VIASYSTEMS ASIA PACIFIC COMPANY LTD.
     
By:
   
 /s/ David M. Sindelar
   
David M. Sindelar
               
VIASYSTEMS EMS (SHENZHEN) COMPANY LTD.
     
By:
   
 /s/ David M. Sindelar
   
David M. Sindelar
               
KALEX CIRCUIT BOARD (CHINA) LIMITED
     
By:
   
 /s/ David M. Sindelar
   
David M. Sindelar
               
GUANGZHOU TERMBRAY ELECTRONICS TECHNOLOGY CO. LTD.
     
By:
   
 /s/ David M. Sindelar
   
David M. Sindelar
       
TERMBRAY CIRCUIT BOARD COMPANY LTD.
     
By:
   
 /s/ David M. Sindelar
   
David M. Sindelar
               
KALEX CIRCUIT BOARD (GUANGZHOU) LIMITED
     
By:
   
 /s/ David M. Sindelar
   
David M. Sindelar
               
GUANGZHOU TERMBRAY CIRCUIT BOARD CO. LTD.
     
By:
   
 /s/ David M. Sindelar
   
David M. Sindelar
               
KALEX MULTI-LAYER CIRCUIT BOARD (ZHONG SHAN) LTD.
     
By:
   
 /s/ David M. Sindelar
   
David M. Sindelar
               
VIASUPPLY COMPANY LTD.
         
By:
   
 /s/ David M. Sindelar
   
David M. Sindelar
               
VIASYSTEMS (SOUTH CHINA) COMPANY LTD.
     
By:
   
 /s/ David M. Sindelar
   
David M. Sindelar
       
VIASYSTEMS EMS (HONG KONG) COMPANY LTD.
     
By:
   
 /s/ David M. Sindelar
   
David M. Sindelar
               
VIASYSTEMS KALEX PRINTED CIRCUIT BOARD LIMITED
     
By:
   
 /s/ David M. Sindelar
   
David M. Sindelar
               
VIASYSTEMS ASIA PACIFIC PROPERTY B.V.I. LIMITED
     
By:
   
 /s/ David M. Sindelar
   
David M. Sindelar
               
TERMBRAY LAMINATE COMPANY LIMITED
     
By:
   
 /s/ David M. Sindelar
   
David M. Sindelar
               
GUANGZHOU KALEX LAMINATE COMPANY LTD.
     
By:
   
 /s/ David M. Sindelar
   
David M. Sindelar
               
VIASYSTEMS ULC
         
By:
   
 /s/ David M. Sindelar
   
David M. Sindelar
   



VIASYSTEMS GROUP LIMITED
         
By:
   
 /s/ David M. Sindelar
   
David M. Sindelar
               
VIASYSTEMS PARTNER LIMITED
         
By:
   
 /s/ David M. Sindelar
   
David M. Sindelar
               
VIASYSTEMS BV
         
By:
   
 /s/ David M. Sindelar
   
David M. Sindelar
               
VIASYSTEMS MOMMERS BV
         
By:
   
 /s/ David M. Sindelar
   
David M. Sindelar
               
PRINT SERVICE HOLDING NV
         
By:
   
 /s/ David M. Sindelar
   
David M. Sindelar
               
SHANGHAI VIASYSTEMS ELECTRONIC SYSTEMS COMPANY LTD
     
By:
   
 /s/ David M. Sindelar
   
David M. Sindelar
   





 

